Case 1:18-md-02865-LAK Document 620-1 Filed 06/14/21 Page 1 of 2




                      Exhibit A
      Case 1:18-md-02865-LAK Document 620-1 Filed 06/14/21 Page 2 of 2




                             List of Relevant Case Numbers

18-cv-04833; 19-cv-01781; 19-cv-01783; 19-cv-01785; 19-cv-01788; 19-cv-01791; 19-cv-01792;
19-cv-01794; 19-cv-01798; 19-cv-01800; 19-cv-01801; 19-cv-01803; 19-cv-01806; 19-cv-01808;
19-cv-01809; 19-cv-01810; 19-cv-01812; 19-cv-01813; 19-cv-01815; 19-cv-01818; 19-cv-01865;
19-cv-01866; 19-cv-01867; 19-cv-01868; 19-cv-01869; 19-cv-01870; 19-cv-01871; 19-cv-01873;
19-cv-01893; 19-cv-01894; 19-cv-01895; 19-cv-01896; 19-cv-01898; 19-cv-01904; 19-cv-01906;
19-cv-01911; 19-cv-01918; 19-cv-01922; 19-cv-01924; 19-cv-01926; 19-cv-01928; 19-cv-01929;
19-cv-01930; 19-cv-01931; 19-cv-10713

                               List of Relevant Defendants

Jocelyn Markowitz
Richard Markowitz
Avanix Management LLC
Avanix Management LLC Roth 401(K) Plan
Batavia Capital Pension Plan
Calypso Investments Pension Plan
Cavus Systems LLC
Cavus Systems LLC Roth 401(K) Plan
Hadron Industries LLC
Hadron Industries LLC Roth 401(K) Plan
RJM Capital Pension Plan
RJM Capital Pension Plan Trust
Routt Capital Pension Plan
Routt Capital Trust

Elizabeth van Merkensteijn
John van Merkensteijn
Azalea Pension Plan
Basalt Ventures LLC Roth 401(K) Plan
Bernina Pension Plan
Bernina Pension Plan Trust
Michelle Investments Pension Plan
Omineca Pension Plan
Omineca Trust
Remece Investments LLC Pension Plan
Starfish Capital Management LLC Roth 401(K) Plan
Tarvos Pension Plan
Voojo Productions LLC Roth 401(K) Plan
Xiphias LLC Pension Plan
